DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 has been amended; support for claim 1 can be found in original claim 2, [0020], [0021], [0031], and [0054].
Claim 2 has been cancelled.
Claim 1 is currently pending. 

Drawings
The corrected drawings were received on 01/06/2021.  The drawings are approved by the examiner.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of claim 1.
Independent claim 1 recites a fuel cell system comprising a fuel cell, a plurality of electrical components, a refrigerant circuit comprising an ion exchanger, a tank that is 
As applicant correctly and convincingly states in the response filed 01/06/2021, the prior art, Hoshi et al (US 2017/0214069 A1) in view of Kosugi et al (US 2019/0280496 A1) further in view of Ikoma (US 2018/0198139 A1), does not teach the claimed insulation resistance value detecting unit configured to detect an insulation resistance value of the fuel system or the insulation resistance value detecting unit is configured to perform a programmed process to detect the insulation resistance value in a state in which the refrigerant does not flow in the ion exchanger, detect the insulation resistance value in a state in which the refrigerant flows in the ion exchanger, and determine, when the insulation resistance value is restored from the decreased insulation resistance value, whether the decrease in insulation resistance value is temporary due to replenishment of the tank with an erroneous refrigerant that decreases the insulation resistance value.
The examiner further found Nagasawa (US 2010/0167151 A1) which discloses an ion exchanger for a fuel cell vehicle, for removing ions in cooling water flowing through a cooling water path of the fuel cell ([0001]). Nagasawa discloses a fuel cell (40 in Fig. 4 for example), a load (305 in Fig. 4 for example) a cooling water path (310 in Fig. 4 for example), an ion exchanger (20 in Fig. 1 for example), a reserve tank (303 in Fig. 4 for example), an insulation resistance detector (306 in Fig. 4 for example), and an ECU (307 in Fig. 4 for example, [0020], [0021], [0023]). Nagasawa discloses the ECU (307) can control an three-way valve (302 in Fig. 4 for example) based on the resistance value detected by the insulation resistance detector (306) that measures the insulation resistance to adjust the cooling water flowing in the ion exchanger (20) so that the conductivity of the cooling water 
Nagasawa is able to be modified by Yokoyama (US 2008/0197832 A1) and be provided with an insulation resistance value detecting unit is configured as a control circuit incorporated in an electric leakage detector (a claimed component that is absent from Nagasawa) connected to the ECU. Yokoyama teaches an electrical leakage detector (12 in Fig. 2 for example) connected to an intermediate electric potential portion (51 in Fig. 2 for example) of the fuel cell stack (11 in Fig. 2 for example, [0031]). Yokoyama teaches the intermediate electric potential portion (51) is connected to a voltage detection circuit (55 in Fig. 2 for example) and a resistance detection circuit (56 in Fig. 2 for example) and an output terminal of each of the voltage detection circuit (55) and the resistance detection circuit (56) of the electrical leakage detector (12) is connected to an input port of the ECU (54 in Fig. 2 for example, [0031]). Yokoyama teaches with this configuration, the electrical leakage detector (12) detects the voltage of the coolant delivered to the fuel cell stack (11) thereby detecting occurrence of electric leakage ([0032]). Yokoyama further teaches an ECU may be provided inside the electrical leakage detector (12), and the aforementioned controls may be performed by the ECU ([0053]).Yokoyama teaches this resistance value detector can accurately detect the resistance value of the coolant, irrespective of a high voltage generated by the fuel cell ([0012]).

One of ordinary skill in the art before the effective filing date of the claimed invention would not modify any of the previously cited prior arts to provide a control circuit of the insulation resistance value detecting unit configured to perform a programmed process to determine, when the insulation resistance value is restored from the decreased insulation resistance value, whether the decrease in insulation resistance value is temporary due to replenishment of the tank with an erroneous refrigerant that decreases the insulation resistance value, because the detection or determination of an erroneous refrigerant used within a cooling circuit of a fuel cell by any method, including recognizing changes in insulation resistance values, does not appear to be considered in the prior art.
Therefore, the references fail to teach or suggest the particulars of independent Claim 1 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus, none of the prior art of the record appears to teach, suggest, or render obvious the invention of independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729